


EXHIBIT 10.1

AMENDMENT AGREEMENT

     This Amendment Agreement (this “Amendment Agreement”) dated as of May 7,
2012, is by and between Regeneron Pharmaceuticals, Inc., a corporation organized
and existing under the laws of the State of New York and having its principal
office at 777 Old Saw Mill River Road, Tarrytown, New York 10591 (“Regeneron”),
and Bayer Healthcare LLC, a limited liability company having a principal place
of business at 511 Benedict Avenue, Tarrytown, NY 10591 (“Company”).

INTRODUCTION

     WHEREAS, Regeneron and BHC are Parties to a License and Collaboration
Agreement, having an effective date of October 18, 2006 (the “LCA”); and

     WHEREAS, Regeneron and BHC have mutually determined that, during the term
of the Co-Promotion and Distribution Agreement, by and between Bayer Yakuhin,
Ltd. (“BYL”), an Affiliate of BHC, and Santen Pharmaceutical Co., Ltd.
(“Santen”), dated of even date herewith (the “Santen Co-Promotion Agreement”)
which is being executed and delivered concurrently with the execution and
delivery of this Amendment, Licensed Products will be Commercialized in Japan
pursuant to the Santen Co-Promotion Agreement.

     WHEREAS, in connection with, and as a condition to Regeneron consenting to
the Commercialization of Licensed Products in Japan pursuant to, the Santen
Co-Promotion Agreement, this Amendment Agreement is being entered into to amend
and supplement the LCA to (a) convert the financial arrangements with respect to
the Commercialization of Licensed Products in Japan from a profit split as
provided in the LCA to a royalty payable by Bayer to Regeneron (subject to
reversion to a profit split under certain circumstances), and (b) reflect the
agreements among Company, BYL and Regeneron regarding the Commercialization of
Licensed Products in Japan , including, in particular, the financial, governance
and reporting provisions of the LCA with respect to Japan.

     NOW, THEREFORE, in consideration of the foregoing, and the mutual promises
and obligations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

      1.       Existing Definitions. Capitalized terms used in this Amendment
Agreement which are not defined herein and are defined in the LCA shall have the
meanings ascribed to them in the LCA. Capitalized terms used in this Amendment
Agreement which are not defined herein and are not defined in the LCA shall have
the meanings ascribed to them in the Santen Co-Promotion Agreement and such
definitions are hereby deemed incorporated by reference into Article I of the
LCA.

1

--------------------------------------------------------------------------------




      2.       New Definitions. Article 1 of the LCA is hereby amended to add
the following definitions:   (a) “[****]” shall mean [****].   (b)      
“Amendment Agreement” shall mean this Amendment Agreement, as it may be amended
from time to time.   (c) “Bayer Market Net Sales” shall mean Net Sales in Japan
calculated in accordance with the definition of Net Sales set forth in Article I
of the LCA.   (d) “Bayer Sales” shall mean the number of units of Licensed
Product sold by Bayer to Santen during the respective Quarter multiplied by
[****] and multiplied by [****].   (e) “BYL” shall mean Bayer Yakuhin Ltd., an
Affiliate of Company.   (f) “Japan Profit Share” shall have the meaning, and
shall be calculated as, set forth in Schedule 2, Section I.B.   (g) “Japan
Royalty” shall have the meaning, and shall be calculated as, set forth in
Schedule 2, Section I.A.   (h) “Japan Shared Promotion Expenses” shall have the
meaning set forth in Schedule 2, Section I.B.(i).   (i) “Santen” shall mean
Santen Pharmaceutical Co., Ltd., a Japanese corporation having its principal
place of business at 3-9-19, Shimoshinjo, Higashiyodogawa-ku, Osaka 533-8651,
Japan.   (j) “Santen Change of Control” shall mean any of the following events:
(a) Company or any of its Affiliates, alone or together, acquire(s) shares of
capital stock of Santen representing a majority of the total voting power
represented by all classes of capital stock then outstanding of Santen normally
entitled to vote in the election of members of the board of directors (or
analogous governing body) of Santen; (b) Santen consolidates with or merges with
or into Company or any of its Affiliates; or (c) Santen conveys, transfers or
leases all or substantially all of its assets to Company or any of its
Affiliates.   (k) “Santen Co-Promotion Agreement” shall mean the Co-Promotion
and Distribution Agreement dated of even date herewith by and between BYL and
Santen, as amended from time to time in accordance with the terms thereof and
with the consent of Regeneron if required pursuant to the Amendment Agreement.  
(l) “Santen Market Net Sales” shall mean the number of units of Licensed Product
sold by Santen to wholesalers or other Third Parties during the respective
Quarter multiplied by [****] and multiplied by [****].


2

--------------------------------------------------------------------------------




      3.       Amended Definitions. The following definitions in Article I of or
elsewhere in the LCA are hereby amended as follows:


           (a)       References in the LCA to “Agreement” shall mean the LCA, as
amended by this Amendment Agreement.   (b) “Consolidated Payment Report”. The
definition of “Consolidated Payment Report” set forth in Article I of the LCA is
amended by adding the following sentence at the end thereof: "In addition, the
Consolidated Payment Report shall also include for such Quarter (i) if the
Santen Co-Promotion Agreement is in effect and the Japan Royalty is applicable
for such Quarter and, in accordance with Schedule 2, is calculated based on
Santen Market Net Sales, (A) Santen Market Net Sales, (B) the applicable NHI
Price and (C) unit sales of the Licensed Product in Japan, (ii) if the Japan
Royalty is applicable for such Quarter and is calculated based on Bayer Market
Net Sales in accordance with Schedule 2, Bayer Market Net Sales, and (iii) if
the Santen Co-Promotion Agreement is in effect and the Japan Profit Share is
applicable for such Quarter, (A) Bayer Sales, (B) COGS applicable to Bayer Sales
and (C) Japan Shared Promotion Expenses incurred by BYL (following
reconciliation with Santen) and by Regeneron, if any."   (c) “Net Sales”. The
definition of “Net Sales” set forth in Article I of the LCA is amended by adding
the following sentence at the end thereof: “So long as the Santen Co-Promotion
Agreement remains in effect, Net Sales excludes sales of Licensed Products in
the Field in Japan.”   (d) “Shared Promotion Expenses”. The definition of
“Shared Promotion Expenses” in Article I of the LCA is amended by adding the
following sentence at the end thereof: “So long as the Santen Co-Promotion
Agreement is in effect, Shared Promotion Expenses excludes any of the items
listed in this definition to the extent related to the Commercialization of
Licensed Products in Japan.”


4. Schedule 2. Schedule 2 of the LCA is deleted in its entirety and replaced
with the Amended and Restated Schedule 2 attached to this Amendment Agreement,
and all references to Schedule 2 in this Amendment Agreement, or in the LCA from
and after the date of this Amendment Agreement, refer to such Amended and
Restated Schedule 2.         5.       Regeneron Consent to Sublicense Grant.
Regeneron hereby expressly agrees and consents for the Initial Term to a
sublicense by BHC to BYL of BHC’s rights under the Regeneron Intellectual
Property granted by Regeneron to BHC pursuant to the LCA, provided such
sublicense is in compliance with Section 4.3 of the LCA unless agreed in writing
by Regeneron with BHC, and to BYL’s further sublicense of such rights to Santen,
to the extent that they comprise Licensed Intellectual Property, pursuant to the
terms of the Santen Co-Promotion Agreement, provided that such agreement and
consent shall not alter or affect in any manner BHC’s obligations or Regeneron’s
rights under the LCA which shall remain in full force and effect, including
without limitation under such Section 4.3.

3

--------------------------------------------------------------------------------




6. Commercialization Governance. For so long as the Santen Co-Promotion
Agreement remains in effect, all management and governance of the
Commercialization efforts for the Licensed Product in Japan shall be determined
under the LCA as if such efforts were conducted by Company alone (it being
understood that for so long as the Santen Co-Promotion Agreement remains in
effect, Company may fulfill its obligations under the first two sentences of
Section 6.6 and Section 6.7 of the LCA through Santen), except that Regeneron
shall not participate in the Joint Steering Committee (as defined in the Santen
Co-Promotion Agreement) for Japan. For the avoidance of doubt, Company must
still prepare and present to the JCC the Country Commercialization Plan for
Japan in accordance with Section 6.3 of the LCA. If the Santen Co-Promotion
Agreement is no longer in effect, this Section 6 of this Amendment shall have no
further force or effect and the management and governance of the
Commercialization efforts for the Licensed Product in Japan shall again be
governed by and subject to the LCA in all respects. Company shall provide to
Regeneron, within ten (10) Business Days of receipt, all reports and information
provided to BYL or Company under Section 3.3 of the Santen Co-Promotion
Agreement. Notwithstanding anything to the contrary in this Section 6, Company
shall provide, or shall cause BYL to provide, to Regeneron such other reports
and information required to be provided under the LCA in the form required by
the LCA.         7.       Section 9.3(f). Section 9.3(f) of the LCA is amended
by adding the following at end thereof: “provided, that if the Santen
Co-Promotion Agreement is in effect and the Japan Profit Share is applicable,
within forty-five (45) days following the end of each Quarter commencing after
the First Commercial Sale in Japan (or such earlier agreed upon calendar
Quarter, if appropriate), each Party that has (or whose Affiliate has) incurred
Japan Shared Promotion Expenses in that Quarter shall deliver electronically to
the other Party a written report setting forth in reasonable detail the Japan
Shared Promotion Expenses incurred by that Party or its Affiliates in such
Quarter”.   8. Section 9.3(g). Section 9.3(g) of the LCA is amended by adding
immediately after the words “for such Quarter” the following: “and, if the
Santen Co-Promotion Agreement is in effect and the Japan Profit Share is
applicable, Company shall deliver electronically to Regeneron a written report
setting forth (i) COGS applicable to Bayer Sales and (ii) COGS incurred by
Company or its Affiliates applicable to Net Sales in the Territory excluding
Japan”.   9. Section 11.6. Section 11.6 of the LCA is amended by adding the
following at the end of the first sentence of such Section (after the word
“materials” and before the period): “;and provided further that if including
Regeneron’s name with equal prominence on materials exclusively related to each
Licensed Product in the Field as provided above is prohibited under applicable
Laws, Company will use Commercially Reasonable Efforts to include, to the extent
permitted by applicable Laws, a reference to Regeneron and its contribution to
such Licensed Product (e.g., ‘EYLEA was jointly developed by Regeneron and Bayer
HealthCare’).   10. Calculation of the Japan Profit Split. Unless the Japan
Profit Share is applicable as provided in Section 11 or Section 12 of this
Amendment Agreement, the Japan Profit Split (as defined in Schedule 2, Section
I.) shall be calculated as the Japan Royalty, as defined in and in accordance
with Schedule 2, Section I.A.

4

--------------------------------------------------------------------------------




      11.       Bayer Royalty Renegotiation Option. If the actual [****] in a
given calendar year is less than [****] of the Assumed [****] for such calendar
year as set forth in the table in Schedule 2A attached to this Amendment
Agreement, either Party may request in writing that the Japan Royalty rates set
forth in Schedule 2, Section I.A., be renegotiated to reflect the changed
circumstances and to restore the economic basis of such financial arrangements.
The Parties agree to renegotiate in good faith for thirty (30) days following
the written request by a Party for renegotiation of such Japan Royalty rates
pursuant to this Section 11. If the Parties do not reach written agreement on
adjustments to the Japan Royalty rates within such thirty (30)- day period, the
Japan Profit Split (as defined in Schedule 2, Section I.) shall thereafter be
the Japan Profit Share, as defined in and calculated in accordance with Schedule
2, Section I.B., beginning in the next calendar Quarter commencing on or after
the expiration of the thirty (30)-day period referenced above in this Section 11
  12. Launch Delay Option. In the event that the First Commercial Sale of a
Licensed Product in Japan occurs after [****], either Party may request in
writing that the schedule of annual Baseline A Santen Market Net Sales forth in
Schedule 2, Section I.A., and, if the delay materially adversely affects the
economic basis of the financial arrangements regarding the Commercialization of
Licensed Products in Japan provided for in this Amendment Agreement (including
Schedule 2), the Japan Royalty rates, be renegotiated to reflect the delayed
launch date and to restore the economic basis of such financial arrangements.
The Parties agree to renegotiate in good faith for thirty (30) days following
such a written request. If the Parties do not reach written agreement on a
revised schedule of Baseline A Santen Market Net Sales and, if applicable,
revised Japan Royalty rates, within such thirty (30)- day period, the Japan
Profit Split (as defined in Schedule 2, Section I.) shall thereafter be the
Japan Profit Share, as defined in and calculated in accordance with Schedule 2,
Section I.B., beginning in the next calendar Quarter commencing on or after the
expiration of the thirty (30)-day period referenced above in this Section 12. If
the schedule of Baseline A Santen Market Net Sales is adjusted, the schedule of
Baseline B and Baseline C Santen Market Net Sales will also be adjusted
proportionately.   13. [****].   Beginning with the first commercial sale in
Japan of [****], Company shall pay to Regeneron a royalty of [****] of Net Sales
[****] in Japan (calculated consistent with Section 1.65 of the LCA) until the
earlier of: (i) the expiration or termination of the Santen Co-Promotion
Agreement, or (ii) a Santen Change of Control. [****].   14. Calculation of
Sales Milestones Payments. For so long as the Santen Co-Promotion Agreement is
in effect, Santen Market Net Sales shall be added to Net Sales in calculating
aggregate Net Sales for purposes of determining the achievement of the sales
milestone events described on Schedule 3 to the LCA. If the Santen Co-Promotion
Agreement is no longer in effect, Bayer Market Net Sales shall be utilized in
calculating aggregate Net Sales for such purposes.   15. Restrictions on BYL
Actions under Santen Co-Promotion Agreement.

5

--------------------------------------------------------------------------------




(a) Company will not, and will ensure that BYL does not, without Regeneron's
prior written consent (such consent regarding subparagraphs (ii) and (iv) below
not to be unreasonably withheld, delayed or conditioned):                    (i)
      Agree to any amendment or modification of, waive or fail to enforce any
material rights or grant any consent or approval under (including without
limitation to permit Santen to conduct any Non-Approval Trial related to the
Licensed Product in Japan), extend the Initial Term of, or terminate in part,
the Santen Co-Promotion Agreement;   (ii) Agree to or permit any Public
Relations Activity related to the Licensed Product in Japan;   (iii) Agree to or
permit any reduction in the Minimum Audited Detail, or any downward revision in
the Market Share Target percentage;   (iv) Enter into or thereafter amend any of
the agreements referred to in Section 6.2 or 7.13 of the Santen Co-Promotion
Agreement;   (v) Accept Santen's rejection of any delivery of Licensed Product
if such rejection is based on actions or omissions of Regeneron in connection
with the Manufacture of such Licensed Product, unless Regeneron has confirmed in
writing the basis for such rejection in its reasonable judgment prior to such
acceptance. For the avoidance of doubt, neither Santen nor BYL shall be required
to introduce to the market or keep on the market any Licensed Product that they
have tendered for rejection;   (vi) Resolve or agree to resolve any dispute
under the Santen Co-Promotion Agreement if such resolution would diminish the
economic benefit reasonably expected to accrue to Regeneron pursuant to the
Japan Royalty or Japan Profit Split, as applicable, or would adversely affect
the Collaboration in the Territory outside Japan; or   (vii) Agree, pursuant to
Section 7.11 of the Santen Co-Promotion Agreement, on an extension of the
Minimum Remaining Shelf-Life of the Licensed Product to be delivered to Santen.
  (b) If BYL is entitled to terminate the Santen Co-Promotion Agreement, Company
and BYL will consult with Regeneron regarding the advisability of such
termination, but BYL will have the ultimate decision on whether to terminate.
Upon such termination, the Existing LCA, as amended by this Amendment Agreement,
will govern Commercialization of the Licensed Product in Japan.   (c) For so
long as the Santen Co-Promotion Agreement is in effect, Company will not and
will ensure that BYL does not make any sales of Licensed Products in Japan. The
foregoing does not apply to sales of Licensed Product by Company or BYL to
Santen as contemplated by the Santen Co-Promotion Agreement, or any other
Commercialization activities expressly provided in the Santen Co-Promotion
Agreement to be performed by Company or BYL.

6

--------------------------------------------------------------------------------




      16.       Supply Chain. Notwithstanding the obligations set forth in the
Santen Co-Promotion Agreement, Company and BYL will maintain a minimum inventory
of [****] of work-in-process inventory of Licensed Product allocated for Japan
for the first [****] following the First Commercial Sale in Japan, and
thereafter, a minimum inventory of [****] of work-in-process inventory of
Licensed Product allocated for Japan. The foregoing requirements shall be
reviewed by the parties in good faith if [****]. For purposes of this paragraph
16, “work in progress inventory” shall mean Licensed Product in vials or
syringes prior to labeling or blistering, filled vials or syringes of Licensed
Product that are labeled or blistered prior to sterilization, or sterilized and
filled vials or blisters of Licensed Product that are labeled or blistered prior
to packaging.   17. Public Announcement. The Company and Regeneron will mutually
agree upon the contents of any press release regarding the Santen Co-Promotion
Agreement and this Amendment Agreement. The form of press release agreed to by
the Parties announcing the execution of the Santen Co-Promotion Agreement and
this Amendment Agreement is attached as Schedule 3 to this Amendment Agreement.
Any other press release or public announcement concerning the Santen
Co-Promotion Agreement or this Amendment Agreement shall be governed by Section
16.4 of the LCA. To the extent that a Party concludes in good faith that it is
or may be required to file or register this Amendment Agreement or a
notification thereof with any Governmental Authority in accordance with
applicable Laws, such Party may do so subject to the provisions of Sections 16.4
and 20.8 of the LCA.   18. Continuing Effect. Except as specifically modified by
this Amendment Agreement, all of the provisions of the LCA are hereby ratified
and confirmed to be in full force and effect, and shall remain in full force and
effect.   19. Company Representation; Performance by BYL. Company hereby
represents and warrants to Regeneron that neither Company, BYL nor any of their
Affiliates doing business principally in Japan has any current or planned
agreement, arrangement or understanding with Santen or any of its Affiliates,
other than the Santen Co-Promotion Agreement. Company shall cause BYL to perform
all its obligations under the Santen Co-Promotion Agreement and will notify
Regeneron if it or any of its Affiliates enters into any such agreement,
arrangement or understanding with Santen or any of its Affiliates, other than
the Santen Co-Promotion Agreement. For the avoidance of doubt, the foregoing
representation and warranty, and the requirement to notify Regeneron, does not
apply to agreements, such as routine Confidentiality Agreements, Material
Transfer Agreements or the like, that do not relate to new business
opportunities that have not been disclosed to Regeneron.   20. No Offset. For
the avoidance of doubt, Bayer will have no right to offset the Japan Royalty
with any Bayer COGS, Shared Promotion Expenses or Japan Shared Promotion
Expenses, as defined in Schedule 2, Section I.B.(i).

7

--------------------------------------------------------------------------------




      21.       Entire Agreement; Successors and Assigns. The LCA, this
Amendment Agreement, and any written agreements executed by both Parties
pertaining to the subject matter therein or herein, contain the complete
understanding and entire agreement of the Parties hereto with respect to subject
matter hereof and thereof and said documents supersede all prior understandings
and agreements, whether written or oral, relating to the subject matter hereof
and thereof. This Amendment Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.  
22. Headings. Headings in this Amendment Agreement are for convenience of
reference only and shall not be considered in construing this Amendment
Agreement.   23. Counterparts. This Amendment Agreement may be executed in
counterparts and by facsimile signatures, each of which shall be deemed an
original, and shall become a binding agreement when one or more counterparts
have been signed by each Party and delivered to the other Party.   24.
Miscellaneous. The provisions of Section 20.1 of the LCA shall apply, mutatis
mutandis, to this Amendment Agreement. If there is a direct conflict between the
provisions of the LCA and this Amendment Agreement, this Amendment Agreement
shall govern. This Amendment Agreement may be amended only by a writing executed
by an authorized representative of each of the Parties.

[Signatures appear on following page]

8

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be
executed as of the date hereof by a duly authorized corporate officer.

BAYER HEALTHCARE LLC     By:       Name:       Title:       Date:        
REGENERON PHARMACEUTICALS, INC.     By:       Name:       Title:       Date:


9

--------------------------------------------------------------------------------




AMENDED AND RESTATED SCHEDULE 2

Quarterly True-Up

At the end of each Quarter, the Parties will calculate the net payment one Party
shall be required to make to the other Party (the “Quarterly True-Up”) equal to
(a) the Territory Profit Split for such Quarter (as set forth in Part I), plus
(b) the Regeneron Reimbursement Amount for such Quarter (as set forth in Part
II), plus or minus (c) the Global True-Up (as set forth in Part III), minus (d)
the Global Development Balance Payment (commencing in the Quarter of the First
Commercial Sale in a Major Market Country) (as set forth in Part IV). In the
event that the Quarterly True-Up is an amount greater than zero, such amount
shall be payable by Company to Regeneron in accordance with the terms set forth
in Article 9. In the event that the Quarterly True-Up is an amount less than
zero, the absolute value of such amount shall be payable by Regeneron to Company
in accordance with the terms set forth in Article 9. An example of the Quarterly
True-Up is shown in Part V.

10

--------------------------------------------------------------------------------




I. TERRITORY PROFIT SPLIT

The “Territory Profit Split” shall mean the sum of fifty percent (50%) of
Territory Profits in the Quarter plus the Japan Profit Split in the Quarter.
“Territory Profits” shall mean aggregate Net Sales in the Territory, excluding
Japan, in the Quarter less the sum of aggregate COGS and aggregate Shared
Promotion Expenses incurred by both Parties in the Territory, excluding Japan,
in the Quarter.

The “Japan Profit Split” shall equal the US Dollar equivalent (calculated in
accordance with Section 9.6) of (a) either (i) the Japan Royalty, as defined
below, or (ii) the Japan Profit Share, as defined below, as applicable for such
Quarter, plus (b) the Regeneron Detail Default Payment, if any. The “Regeneron
Detail Default Payment” shall equal [****] of the Detail Default Payment paid by
Santen to the BYL in a Quarter, if any.

11

--------------------------------------------------------------------------------




An example of a calculation of the Territory Profit Split in a Quarter would be:

  Aggregate   Company Regeneron Net Sales in the Territory*               1000
                            1000                                              
COGS*   (50 )     (50 )     0   Shared Promotion Expenses*   (350 )   (300 ) (50
)   Territory Profits 600   50% of Territory Profits 300 Japan Profit Split 100
        Territory Profit Split 400


* Excluding Japan

12

--------------------------------------------------------------------------------




A. JAPAN ROYALTY

The Japan Royalty mechanism shall always apply unless the Parties cannot reach
agreement for adjustments pursuant to paragraphs 9 and 10, in which case the
Japan Profit Share will apply.

For each calendar year through December 31, 2021 that the Santen Co-Promotion
Agreement is in effect, the “Japan Royalty” shall equal the sum of (i) 33.5% of
Santen Market Net Sales up to Baseline A Santen Market Net Sales for such year,
(ii) [****] of Santen Market Net Sales in excess of Baseline A Santen Market Net
Sales up to Baseline B Santen Market Net Sales for such year, (iii) [****] of
Santen Market Net Sales in excess of Baseline B Santen Market Net Sales up to
Baseline C Santen Market Net Sales for such year, and (iv) 40.0% of Santen
Market Net Sales in excess of Baseline C Santen Market Net Sales.

For each calendar year through [****] that the Santen Co-Promotion Agreement is
not in effect, the Japan Royalty shall equal [****] of Bayer Market Net Sales.

From and after a Santen Change of Control, and in any event after [****], the
Japan Royalty shall equal [****] of Bayer Market Net Sales.

Baseline A Santen Market Net Sales, Baseline B Santen Market Net Sales, and
Baseline C Santen Market Net Sales are set forth below:

Santen Market Net Sales
(in millions of Yen) Year Baseline A Baseline B
(=[****] of
Baseline A) Baseline C
(=[****] of
Baseline A) 2012 [****] [****] [****] 2013 [****] [****] [****] 2014 [****]
[****] [****] 2015 [****] [****] [****]


13

--------------------------------------------------------------------------------




2016 [****] [****] [****] 2017 [****] [****] [****] 2018 [****] [****] [****]
2019 [****] [****] [****] 2020 [****] [****] [****] 2021 [****] [****] [****]


When the Santen Co-Promotion Agreement is in effect, the Japan Royalty for a
Quarter shall be calculated based on Santen Market Net Sales in such Quarter
using a royalty rate(s) based on aggregate year-to-date Santen Market Net Sales
in accordance with the formula set forth above.

14

--------------------------------------------------------------------------------




A series of examples of the calculation of the Japan Royalty is set forth below:

[****]

15

--------------------------------------------------------------------------------




B. JAPAN PROFIT SHARE

The Japan Profit Share applies only if the Parties cannot reach agreement for
adjustments pursuant to paragraphs 11 and 12, otherwise the Japan Royalty
mechanism will apply.

Japan Profit Share – Santen Co-Promotion Agreement in Effect

If the Santen Co-Promotion Agreement is in effect, the “Japan Profit Share”
shall equal fifty percent (50%) of Japan Profits in the Quarter. “Japan Profits”
for this Paragraph (i) shall mean Bayer Sales in the Quarter less the sum of
COGS applicable to Bayer Sales and Japan Shared Promotion Expenses incurred by
BYL (following reconciliation with Santen) (and Regeneron, if any) in Japan in
the Quarter. “Japan Shared Promotion Expenses” shall mean the sum of (a)
Promotional Expenses (as defined in the Santen Co-Promotion Agreement) and (b)
[****] of the Promotion Fee (as defined in the Santen Co-Promotion Agreement).
The other [****] of the Promotion Fee will be borne by the Company and will not
be included as a part of the calculation of Japan Profits.

Japan Profit Share – Santen Co-Promotion Agreement Not in Effect and no Japan
Royalty payable

If the Santen Co-Promotion Agreement is not in effect, the “Japan Profit Share”
shall equal fifty percent (50%) of Japan Profits in the Quarter. “Japan Profits”
for this Paragraph (ii) shall mean Bayer Market Net Sales in the Quarter less
the sum of COGS applicable to Bayer Market Net Sales and Shared Promotion
Expenses incurred by BYL (and Regeneron, if any) in Japan in the Quarter.

II. REGENERON REIMBURSEMENT AMOUNT

The “Regeneron Reimbursement Amount” for a Quarter shall mean (a) Shared
Promotion Expenses incurred by Regeneron in the Quarter (if any), plus (b)
Commercial Supply Costs incurred by Regeneron in the Quarter (if any), plus (c)
Development Costs incurred by Regeneron under the Territory Development Plan in
the Quarter (if any).

An example of a calculation of the Regeneron Reimbursement Amount in a Quarter
would be:

Regeneron Shared Promotion Expenses 50   Regeneron Commercial Supply Costs 10  
Regeneron Development Costs under Territory Development Plan 5   Regeneron
Reimbursement Amount 65


16

--------------------------------------------------------------------------------




III. GLOBAL TRUE-UP

The “Global True-Up” for a Quarter shall mean (a) fifty percent (50%) of the sum
of (i) aggregate Development Costs incurred by both Parties under the Global
Development Plan in the Quarter and (ii) aggregate Other Shared Expenses
incurred by both Parties in the Quarter, minus (b) one hundred percent (100%) of
the sum of (i) Development Costs incurred by Company under the Global
Development Plan in the Quarter and (ii) Other Shared Expenses incurred by
Company during the Quarter. If the Global True-Up is a positive number, it shall
be added in the calculation of the Quarterly True-Up and, if it is a negative
number, the absolute value of such amount shall be subtracted in the calculation
of the Quarterly True-Up.

An example of a calculation of the Global True-Up in a Quarter would be:

  Aggregate Company Regeneron Global                              
                                                             True-Up Development
Costs under                                           Global Development Plan  
80     30 50     Other Shared Expenses 40 35   5     Total 120 65 55 (5)


IV. GLOBAL DEVELOPMENT BALANCE PAYMENT

The “Global Development Balance” for a Quarter shall mean (a) twenty-five
percent (25%) of the aggregate amount of Development Costs incurred by both
Parties under the Global Development Plan from January 1, 2007 through the close
of such Quarter ([****]), plus (b) fifty percent (50%) of the aggregate amount
of Development Costs incurred by both Parties under the Territory Development
Plan from the Effective Date through the close of such Quarter ([****]), less
(c) the aggregate amount of Global Development Balance Payments included in the
calculation of the Quarterly True-Up in all prior Quarters. On the date of the
First Commercial Sale in Japan, if the Japan Royalty mechanism is applicable,
the Global Development Balance shall never include Pre-Launch Marketing Expenses
relating to Japan.

The “Global Development Balance Payment” shall mean, [****]

An example of a calculation of the Global Development Balance Payment in a
Quarter would be:

Territory Profit Split 400   Global Development Balance 200 [****] [****]  

Global Development Balance Payment

[****]

17

--------------------------------------------------------------------------------




V. EXAMPLE OF QUARTERLY TRUE-UP

An example of a calculation of the Quarterly True-up in a Quarter would be:

Territory Profit Split 400   Regeneron Reimbursement Amount 65 Global True-Up (5
) [****] [****] Quarterly True-up [****]   [****] [****]

In this example, Company would pay Regeneron [****] in accordance with the terms
set forth in Article 9.

18

--------------------------------------------------------------------------------




SCHEDULE 2A

Assumed [****] by Year in Yen

19

--------------------------------------------------------------------------------




Year Assumed [****] 2012 [****] 2013 [****] 2014 [****] 2015 [****] 2016 [****]
2017 [****] 2018 [****] 2019 [****] 2020 [****] 2021 [****] 2022 [****] 2023
[****] 2024 [****] 2025 [****] 2026 and
thereafter [****]


20

--------------------------------------------------------------------------------




SCHEDULE 3

Press Release

21

--------------------------------------------------------------------------------



[file2x1x1.jpg]
 


For Immediate Release   Press Release


Regeneron and Bayer Announce Co-Promotion Agreement With Santen For EYLEA®
(aflibercept) Injection in Japan

Collaboration agreement between Regeneron and Bayer amended to a royalty
arrangement in Japan

Tarrytown, NY, USA (May 8, 2012) -- Regeneron Pharmaceuticals, Inc. (Nasdaq:
REGN) and Bayer HealthCare today announced that Bayer’s Japanese subsidiary,
Bayer Yakuhin, Ltd. (“Bayer Yakuhin”), and Santen Pharmaceutical Co., Ltd.
(“Santen”) entered into a co-promotion agreement for EYLEA® (aflibercept)
Injection in Japan. As previously announced, Bayer Yakuhin has submitted an
application for marketing authorization to the Ministry of Health, Labor and
Welfare (MHLW) for EYLEA for the treatment of neovascular age-related macular
degeneration (wet AMD).

“With this agreement and upon marketing authorization, a newly formed Bayer
Yakuhin ophthalmology field force and Santen, the leading ophthalmology company
in Japan, will promote EYLEA,” said Sebastian Guth, President & CEO of Bayer
Yakuhin, Ltd. “We expect that the combined resources of the two companies will
allow EYLEA to achieve a broader and faster reach into the Japanese
ophthalmology community and potentially benefit a greater number of patients.”

Bayer and Regeneron have also amended their existing global license and
collaboration agreement for EYLEA to convert the 50/50 profit share for Japan
into a royalty arrangement that approximates the economics of the profit split.
In certain specified circumstances, the royalty may revert to a profit share
arrangement.

EYLEA is approved for sale in the United States for the treatment of wet AMD and
marketing approval has also been granted in Australia. Bayer HealthCare has
submitted applications in Europe and other countries and has initiated a Phase 3
clinical study for wet AMD in China. Beyond the wet AMD indication, EYLEA is in
Phase 3 clinical studies for the treatment of diabetic macular edema (DME),
myopic choroidal neovascularization (mCNV), and branch retinal vein occlusion
(BRVO). Regeneron has filed an sBLA for EYLEA in central retinal vein occlusion
(CRVO) in the United States, and has been granted a Prescription Drug User Fee
Act (PDUFA) date of September 23, 2012.

Bayer HealthCare and Regeneron Pharmaceuticals, Inc. are collaborating on the
global development of EYLEA®. EYLEA was approved in the United States for the
treatment of wet AMD in November 2011. Regeneron maintains exclusive rights to
EYLEA in the United States. Bayer HealthCare owns the exclusive marketing rights
outside the United States, where the companies will share equally the profits
from any future sales of EYLEA, except for Japan where Regeneron will receive a
royalty on net sales.

--------------------------------------------------------------------------------




About EYLEA® (aflibercept) Injection For Intravitreal Injection
Vascular Endothelial Growth Factor (VEGF) is a naturally occurring protein in
the body. Its normal role in a healthy organism is to trigger formation of new
blood vessels (angiogenesis) supporting the growth of the body's tissues and
organs. However, in certain diseases, such as wet age-related macular
degeneration, it is also associated with the growth of abnormal new blood
vessels in the eye, which exhibit abnormal increased permeability that leads to
edema. Scarring and loss of fine-resolution central vision often results.

EYLEA (aflibercept) Injection, known in the scientific literature as VEGF
Trap-Eye, is a recombinant fusion protein, consisting of portions of human VEGF
receptors 1 and 2 extracellular domains fused to the Fc portion of human IgG1
and formulated as an iso-osmotic solution for intravitreal administration. EYLEA
acts as a soluble decoy receptor that binds VEGF-A and placental growth factor
(PlGF) and thereby can inhibit the binding and activation of these cognate VEGF
receptors.

IMPORTANT PRESCRIBING INFORMATION
In the United States, EYLEA is indicated for the treatment of patients with
neovascular age-related macular degeneration (wet AMD).

The recommended dose for EYLEA is 2 mg administered by intravitreal injection
every four weeks (monthly) for the first 12 weeks (3 months), followed by 2 mg
once every eight weeks (2 months). Although EYLEA may be dosed as frequently as
2 mg every four weeks (monthly), additional efficacy was not demonstrated when
EYLEA was dosed every four weeks compared to every eight weeks.

IMPORTANT SAFETY INFORMATION
EYLEA is contraindicated in patients with ocular or periocular infections,
active intraocular inflammation, or known hypersensitivity to aflibercept or to
any of the excipients in EYLEA.

Intravitreal injections, including those with EYLEA, have been associated with
endophthalmitis and retinal detachments. Proper aseptic injection technique must
always be used when administering EYLEA. Patients should be instructed to report
any symptoms suggestive of endophthalmitis or retinal detachment without delay
and should be managed appropriately.

Acute increases in intraocular pressure have been seen within 60 minutes of
intravitreal injection, including with EYLEA. Sustained increases in intraocular
pressure have also been reported after repeated intravitreal dosing with VEGF
inhibitors. Intraocular pressure and the perfusion of the optic nerve head
should be monitored and managed appropriately.

There is a potential risk of arterial thromboembolic events (ATEs) following use
of intravitreal VEGF inhibitors, including EYLEA, defined as nonfatal stroke,
nonfatal myocardial infarction, or vascular death (including deaths of unknown
cause). The incidence of ATEs with EYLEA® in clinical trials was 1.8% during the
first year.

--------------------------------------------------------------------------------




The most common adverse reactions (greater than or equal to 5%) reported in
patients receiving EYLEA (aflibercept) Injection were conjunctival hemorrhage,
eye pain, cataract, vitreous detachment, vitreous floaters, and increased
intraocular pressure.

Serious adverse reactions related to the injection procedure have occurred in
less than 0.1% of intravitreal injections with EYLEA including endophthalmitis,
traumatic cataract, and increased intraocular pressure.

Please see the full Prescribing Information for EYLEA, available online at
www.regeneron.com/EYLEA-fpi.pdf.

About Wet AMD
Age-related Macular Degeneration (AMD) is a leading cause of acquired blindness.
Macular degeneration is diagnosed as either dry (non-exudative) or wet
(exudative). In wet AMD, new blood vessels grow beneath the retina and leak
blood and fluid. This leakage causes disruption and dysfunction of the retina
creating blind spots in central vision, and it can account for blindness in wet
AMD patients. Wet AMD is the leading cause of blindness for people over the age
of 65 in the U.S. and Europe.

About Regeneron Pharmaceuticals
Regeneron is a fully integrated biopharmaceutical company that discovers,
invents, develops, manufactures, and commercializes medicines for the treatment
of serious medical conditions. Regeneron markets two products in the United
States, ARCALYST® (rilonacept) Injection For Subcutaneous Use and EYLEA®
(aflibercept) Injection, and has filed regulatory applications with the U.S.
Food and Drug Administration (FDA) for second indications for each of these
products. A regulatory application has also been submitted to the FDA for the
product candidate ZALTRAP® (aflibercept) Concentrate for Intravenous Infusion.
Phase 3 studies are in progress with EYLEA® in a third indication, and with
product candidate sarilumab. Earlier-stage clinical programs are underway with
nine additional monoclonal antibodies. Regeneron has active research and
development programs in many disease areas, including ophthalmology,
inflammation, cancer, and hypercholesterolemia. Additional information and
recent news releases are available on the Regeneron web site at
www.regeneron.com.

About Santen
Founded in 1890, Santen is a global company headquartered in Osaka, Japan.
Santen researches, develops and markets ophthalmic products for physicians
worldwide. Among prescription ophthalmic pharmaceuticals, Santen holds the top
share within the Japanese market and is one of the leading ophthalmic companies
worldwide. For more information, visit www.santen.com.

About Bayer Yakuhin, Ltd.
Bayer Yakuhin Ltd., headquartered in Osaka, is a healthcare company which
combines business activities of Pharmaceuticals, Radiology & Interventional and
Animal Health (companion and food animal products). Pharmaceuticals business is
focused on the following areas: Cardiovascular & Neurology, Oncology &
Hematology, Women's Health & Dermatology and Ophthalmology. Bayer Yakuhin aims
to be one of leading pharmaceutical companies, which responds to Japanese
patients’ unmet medical needs, with the spirit of Bayer’s corporate slogan
“Science For A Better Life”.
Bayer Yakuhin homepage: http://www.bayer.co.jp/byl

--------------------------------------------------------------------------------




About Bayer HealthCare
The Bayer Group is a global enterprise with core competencies in the fields of
health care, nutrition and high-tech materials. Bayer HealthCare, a subgroup of
Bayer AG with annual sales of EUR 17.2 billion (2011), is one of the world’s
leading, innovative companies in the healthcare and medical products industry
and is based in Leverkusen, Germany. The company combines the global activities
of the Animal Health, Consumer Care, Medical Care and Pharmaceuticals divisions.
Bayer HealthCare’s aim is to discover, develop, manufacture and market products
that will improve human and animal health worldwide. Bayer HealthCare has a
global workforce of 55,700 employees (Dec 31, 2011) and is represented in more
than 100 countries. Find more information at www.bayerhealthcare.com.

To learn more about age-related macular degeneration (AMD), please visit:
www.bayerpharma.de/en/AMD

Regeneron Forward-Looking Statements
This news release includes forward-looking statements that involve risks and
uncertainties relating to future events and the future performance of Regeneron,
and actual events or results may differ materially from these forward-looking
statements. These statements concern, and these risks and uncertainties include,
among others, the nature, timing, and possible success and therapeutic
applications of EYLEA in Japan and other countries and Regeneron's product
candidates, potential new indications for EYLEA, and research and clinical
programs now underway or planned, the likelihood and timing of possible
regulatory approval and commercial launch of EYLEA in Japan, Regeneron's
late-stage product candidates and new indications for marketed products,
determinations by regulatory and administrative governmental authorities which
may delay or restrict Regeneron's ability to continue to develop or
commercialize EYLEA and other product and drug candidates and possible new
indications for marketed products, competing drugs that may be superior to EYLEA
and Regeneron's product and drug candidates and possible new indications for
marketed products, uncertainty of market acceptance of EYLEA and Regeneron's
product and drug candidates and possible new indications for marketed products,
unforeseen safety issues resulting from the administration of products and
product candidates in patients, the potential for any license or collaboration
agreement, including Regeneron’s agreements with Sanofi or Bayer HealthCare, to
be cancelled or terminated, and risks associated with third party intellectual
property and pending or future litigation relating thereto. A more complete
description of these and other material risks can be found in Regeneron's
filings with the United States Securities and Exchange Commission, including its
Form 10-K for the year ended December 31, 2011 and Form 10-Q for the quarter
ended March 31, 2012. Regeneron does not undertake any obligation to update
publicly any forward-looking statement, whether as a result of new information,
future events, or otherwise, unless required by law.

###

Contacts Information:   Michael Aberman, M.D. Peter Dworkin Investor Relations
Corporate Communications 914.847.7799 914.847.7640 michael.aberman@regeneron.com
peter.dworkin@regeneron.com


--------------------------------------------------------------------------------




[file03x1x1.jpg] [file03x1x2.jpg]

May 8, 2012

News Release

Bayer Yakuhin, Ltd.
Santen Pharmaceutical Co., Ltd.

Announcement of the conclusion of the agreement on co-promotion of
VEGF Trap-Eye (aflibercept intravitreal injection)

Bayer Yakuhin, Ltd. (Head office : Osaka, hereafter referred to as “Bayer
Yakuhin”) and Santen Pharmaceutical Co., Ltd. (Head office : Osaka, hereafter
referred to as “Santen”) concluded on May 7 an agreement of co-promotion of VEGF
Trap-Eye (aflibercept intravitreal injection) in the market of Japan. Bayer
Yakuhin has submitted an authorization application to the Ministry of Health,
Labour and Welfare (MHLW) for marketing this product for the treatment of wet
age-related macular degeneration (wet AMD).

With this agreement, medical representatives (MRs) of both companies will start
promotional activities of VEGF Trap-Eye after Bayer Yakuhin obtains a marketing
authorization from the MHLW. Bayer Yakuhin will hold the marketing authorization
for the product, and Santen will distribute it in Japan.

With VEGF Trap-Eye, Bayer Yakuhin will enter the product market for the
back-of-the-eye area which mainly includes retinal diseases. By partnering with
Santen, the leading ophthalmic pharmaceutical company in Japan, Bayer Yakuhin
will be able to offer the latest information relating to VEGF Trap-Eye to a
broader range of ophthalmologists and contribute to AMD therapy.

- 1/5 -

--------------------------------------------------------------------------------




Santen offers a full lineup of pharmaceutical ocular products that deal with
problems in the front-of-the-eye region. By adding an outstanding product, i.e.,
VEGF Trap-Eye, in the product market for the back-of-the-eye area that covers
wet AMD, for which Santen offers less treatment options at present, Santen
expects to meet the treatment needs of patients and further contribute to the
improvement in patients’ quality of life (QOL).

About VEGF Trap-Eye
VEGF Trap-Eye is a recombinant fusion protein consisting of portions of human
VEGF receptors 1 and 2 extracellular domains fused to the Fc portion of human
IgG1 and formulated as an iso-osmotic solution for intravitreal administration.
VEGF Trap-Eye acts as a soluble decoy receptor that binds VEGF-A and placental
growth factor (PlGF) with higher affinity than their natural receptors, and
thereby can inhibit the binding and activation of these cognate VEGF receptors.
VEGF Trap-Eye is specially purified and contains iso-osmotic buffer
concentrations, allowing for injection into the eye.

Vascular Endothelial Growth Factor (VEGF) is a naturally occurring protein in
the body. Its normal role in a healthy organism is to trigger formation of new
blood vessels (angiogenesis) supporting the growth of the body's tissues and
organs. However, in certain diseases, such as wet age-related macular
degeneration, it is also associated with the growth of abnormal new blood
vessels in the eye, which exhibit abnormal increased permeability that leads to
edema. Scarring and loss of fine-resolution central vision often results.

Bayer HealthCare and Regeneron Pharmaceuticals are collaborating on the global
development of VEGF Trap-Eye for the treatment of wet AMD, central retinal vein
occlusion (CRVO), myopic choroidal neovascularisation (CNV), diabetic macular
edema (DME), and other eye diseases and disorders. VEGF Trap-Eye was approved
for the indication of wet AMD in the US in November 2011 and in Australia in
March 2012.

About wet AMD
Age-related Macular Degeneration (AMD) is a leading cause of acquired blindness.
Macular degeneration is diagnosed as either dry (non-exudative) or wet
(exudative). In wet AMD, new blood vessels grow beneath the retina and leak
blood and fluid. This leakage causes disruption and dysfunction of the retina
creating blind spots in central vision, and it can account for blindness in wet
AMD patients.

- 2/5 -

--------------------------------------------------------------------------------




Wet AMD is the leading cause of blindness for people over the age of 65 in the
U.S. and Europe. In Japan, age-related macular degeneration (AMD) is the 4th
most common cause of acquired blindness and the number of patients is
increasing. The research conducted in 2007 targeting residents in Hisayama,
Fukuoka, shows that 1.2% of residents over the age of 50 had wet AMD in at least
one eye. Extrapolating from this study, the number of patients in Japan
estimated to have wet AMD eligible for treatment with anti-VEGF therapy is
approximately 700,000.

Reference :
1 Ophthalmic Epidemiology, 17(I), 50-57, 2010: “Prevalence of Visual Impairment
in the Adult Japanese Population by Cause and Severity and Future Projections”
Masakazu Yamada, Yoshimune Hiratsuka, Chris B. Roberts, M. Lynne Pezzullo, Katie
Yates, Shigeru Takano, Kensaku Miyake, and Hugh R. Taylor

2  [file03x3x1.jpg]  26(1) 25~30,2009:  [file03x3x2.jpg]

 
Contact : 
Santen Pharmaceutical Co., Ltd
Corporate Communication Group
E-mail: ir@santen.co.jp

About Santen
Founded in 1890, Santen is a global company headquartered in Osaka, Japan.
Santen researches, develops and markets ophthalmic products for physicians
worldwide. Among prescription ophthalmic pharmaceuticals, Santen holds the top
share within the Japanese market and is one of the leading ophthalmic companies
worldwide. For more information, visit www.santen.com.

About Bayer Yakuhin, Ltd.
Bayer Yakuhin Ltd., headquartered in Osaka, is a healthcare company which
combines business activities of Pharmaceuticals, Radiology & Interventional and
Animal Health (companion and food animal products). Pharmaceuticals business is
focused on the following areas: Cardiovascular & Neurology, Oncology &
Hematology, Women's Health & Dermatology and Ophthalmology. Bayer Yakuhin aims
to be one of leading pharmaceutical companies, which responds to Japanese
patients’ unmet medical needs, with the spirit of Bayer’s corporate slogan
“Science For A Better Life”.

- 3/5 -

--------------------------------------------------------------------------------




Bayer Yakuhin homepage: http://www.bayer.co.jp/byl

About Bayer HealthCare
The Bayer Group is a global enterprise with core competencies in the fields of
health care, nutrition and high-tech materials. Bayer HealthCare, a subgroup of
Bayer AG with annual sales of EUR 17.2 billion (2011), is one of the world’s
leading, innovative companies in the healthcare and medical products industry
and is based in Leverkusen, Germany. The company combines the global activities
of the Animal Health, Consumer Care, Medical Care and Pharmaceuticals divisions.
Bayer HealthCare’s aim is to discover, develop, manufacture and market products
that will improve human and animal health worldwide. Bayer HealthCare has a
global workforce of 55,700 employees (Dec 31, 2011) and is represented in more
than 100 countries. Find more information at www.bayerhealthcare.com.

To learn more about age-related macular degeneration (AMD), please visit:
www.bayerpharma.de/en/AMD

About Regeneron
Regeneron is a fully integrated biopharmaceutical company that discovers,
invents, develops, manufactures, and commercializes medicines for the treatment
of serious medical conditions. Regeneron markets two products in the United
States, one for the treatment of neovascular (wet) age-related macular
degeneration and another for the treatment of a rare inflammatory condition.
Additionally, Regeneron has three regulatory applications pending before the
U.S. Food and Drug Administration (FDA) and 10 drug candidates in clinical
development. More information and recent news releases are available on the
Regeneron web site at www.regeneron.com

Bayer Forward-Looking Statement
This release may contain forward-looking statements based on current assumptions
and forecasts made by Bayer Group or subgroup management. Various known and
unknown risks, uncertainties and other factors could lead to material
differences between the actual future results, financial situation, development
or performance of the company and the estimates given here. These factors
include those discussed in Bayer’s public reports which are available on the
Bayer website at www.bayer.com. The company assumes no liability whatsoever to
update these forward-looking statements or to conform them to future events or
developments.

- 4/5 -

--------------------------------------------------------------------------------




Santen Forward-looking Statements
Information provided in this press release contains so-called “Forward-looking
Statements”. The realizations of these forecasts are subject to risk and
uncertainty from various sources. Therefore, please note that the actual results
may differ significantly from the forecasts. Business performance and financial
condition are subject to the effects of change in regulations made by the
governments of in Japan and other nations concerning medical insurance, drug
pricing and other systems, and to fluctuations in market variables such as
interest rates and foreign exchange rates.

- 5/5 -

--------------------------------------------------------------------------------